Exhibit 10.1

EXECUTION COPY

 

 

 

EXCHANGE NOTE SALE AGREEMENT

dated as of September 18, 2013

between

AUTO LEASE FINANCE LLC,

as Seller

and

WORLD OMNI AUTO LEASING LLC,

as Buyer

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINITIONS

     1   

Section 1.1

  Certain Terms      1   

Section 1.2

  Other Definitional Provisions      1   

Section 1.3

  Other Terms      2   

Section 1.4

  Computation of Time Periods      2   

ARTICLE II PURCHASE AND CONTRIBUTION

     2   

Section 2.1

  Agreement to Sell and Contribute      2   

Section 2.2

  Consideration and Payment      2   

Section 2.3

  Representations, Warranties and Covenants      2   

Section 2.4

  Protection of Title      5   

Section 2.5

  Other Adverse Claims or Interests      5   

ARTICLE III MISCELLANEOUS

     5   

Section 3.1

  Transfers Intended as Sale; Security Interest      5   

Section 3.2

  Specific Performance      6   

Section 3.3

  Notices, Etc      6   

Section 3.4

  Choice of Law      7   

Section 3.5

  Counterparts      7   

Section 3.6

  Amendment      7   

Section 3.7

  Waivers      8   

Section 3.8

  Entire Agreement      8   

Section 3.9

  Severability of Provisions      8   

Section 3.10

  Binding Effect; Assignability      8   

Section 3.11

  Acknowledgment and Agreement      8   

Section 3.12

  No Waiver; Cumulative Remedies      9   

Section 3.13

  Nonpetition Covenant      9   

Section 3.14

  Each Exchange Note Separate; Assignees of Exchange Note      9   

Section 3.15

  Submission to Jurisdiction; Waiver of Jury Trial      10   

Schedule I     Perfection Representations, Warranties and Covenants

  

 

i



--------------------------------------------------------------------------------

EXCHANGE NOTE SALE AGREEMENT

THIS EXCHANGE NOTE SALE AGREEMENT is made and entered into as of September 18,
2013 (as amended, supplemented or modified from time to time, this “Agreement”)
by AUTO LEASE FINANCE LLC, a Delaware limited liability company (the “Seller”),
and WORLD OMNI AUTO LEASING LLC, a Delaware limited liability company (the
“Buyer”).

WITNESSETH:

WHEREAS, World Omni LT is a Delaware statutory trust (the “Titling Trust”)
formed and operated pursuant to that certain Second Amended and Restated Trust
Agreement dated as of July 16, 2008 (as amended, modified or supplemented from
time to time, the “Titling Trust Agreement”) for the purpose, among other
things, of acquiring title to Closed-End Units and issuing Exchange Notes,
relating to separate Reference Pools of Closed-End Units within the Closed-End
Collateral Specified Interest in the Titling Trust;

WHEREAS, on the date hereof, the Titling Trust has, pursuant to the Exchange
Note Supplement 2013-A to the Collateral Agency Agreement (the “Exchange Note
Supplement”), issued the Closed-End Exchange Note (the “Exchange Note”) to the
Seller as the Initial Beneficiary; and

WHEREAS, the Seller desires to sell to the Buyer, and the Buyer desires to
acquire, the Exchange Note;

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Certain Terms. Terms defined in Appendix A to the Collateral Agency
Agreement and in Appendix A to the Indenture, dated as of September 18, 2013 (as
amended, supplemented or modified from time to time, the “Indenture”), between
World Omni Automobile Lease Securitization Trust 2013-A, a Delaware statutory
trust (the “Issuing Entity”), and The Bank of New York Mellon, as indenture
trustee, are, unless otherwise defined herein or unless the context otherwise
requires, used herein as defined therein.

Section 1.2 Other Definitional Provisions

(a) Each term defined in the singular form in this Agreement shall mean the
plural thereof when the plural form of such term is used in this Agreement or
any certificate, report or other document made or delivered pursuant hereto, and
each term defined in the plural form in shall mean the singular thereof when the
singular form of such term is used herein or therein.



--------------------------------------------------------------------------------

(b) The words “hereof”, “herein”, “hereunder” and similar terms when used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and article, section, subsection,
schedule and exhibit references herein are references to articles, sections,
subsections, schedules and exhibits to or of this Agreement unless otherwise
specified.

Section 1.3 Other Terms. All accounting terms not specifically defined herein or
in Appendix A to the Indenture shall be construed in accordance with GAAP. All
terms used in Article 9 of the UCC and not specifically defined herein or in
Appendix A to the Indenture are used herein as defined in such Article 9.

Section 1.4 Computation of Time Periods. Unless otherwise stated in this
Agreement, in the computation of a period of time from a specified date to a
later specified date, the word “from” means “from and including” and the words
“to” and “until” each mean “to but excluding”.

ARTICLE II

PURCHASE AND CONTRIBUTION

Section 2.1 Agreement to Sell and Contribute. On the terms and subject to the
conditions set forth in this Agreement, on the date hereof, the Seller hereby
transfers, assigns, sets over, sells and otherwise conveys to the Buyer, without
recourse, except as provided in Section 2.3(c), and the Buyer hereby purchases
from the Seller, all of the Seller’s right, title and interest in and to the
Exchange Note, including, but not limited to, all Closed-End Collections with
respect to the related 2013-A Reference Pool after the Cut-Off Date.

Section 2.2 Consideration and Payment. In consideration of the transfer of the
Exchange Note to the Buyer on the Closing Date, the Buyer shall pay to the
Seller on the Closing Date, the Exchange Note Purchase Price with respect
thereto. If the Exchange Note Purchase Price to be paid for the Exchange Note
exceeds the amount of any cash payment for the account of the Seller on such
day, such excess shall automatically be considered to have been contributed to
the Buyer by the Seller as a capital contribution. As of the Closing Date, the
Buyer paid in cash $776,889,019.14 of the Exchange Note Purchase Price.

Section 2.3 Representations, Warranties and Covenants.

(a) The Seller hereby represents and warrants to the Buyer that, as of the date
hereof:

(i) Existence and Power. The Seller is a limited liability company and the
Titling Trust is a statutory trust, in each case, duly organized, validly
existing and in good standing under the laws of its state of organization, and
each of the Seller and the Titling Trust has all power and authority required to
carry on its business as it is now conducted. Each of the Seller and the Titling
Trust has obtained all necessary licenses and approvals, in all jurisdictions
where the failure to do so would materially and adversely affect the business,
properties, financial condition or results of operations of the Seller or the
Titling Trust, respectively, taken as a whole.

 

2



--------------------------------------------------------------------------------

(ii) Corporate Authorization and No Contravention. The execution, delivery and
performance by each of the Seller and the Titling Trust of each Transaction
Document to which it is a party (i) have been duly authorized by all necessary
action, (ii) do not contravene or constitute a default under (A) any applicable
law, rule or regulation, (B) its organizational documents or (C) any agreement,
contract, order or other instrument to which it is a party or its property is
subject and (iii) will not result in any Adverse Claim on the Exchange Note or
give cause for the acceleration of any indebtedness of the Seller or the Titling
Trust.

(iii) No Consent Required. No approval, authorization or other action by, or
filing with, any Governmental Authority is required in connection with the
execution, delivery and performance by the Seller or the Titling Trust of any
Transaction Document other than UCC filings and other than approvals and
authorizations that have previously been obtained and filings which have
previously been made.

(iv) Binding Effect. Each Transaction Document to which the Seller or the
Titling Trust is a party constitutes the legal, valid and binding obligation of
such Person enforceable against such Person in accordance with its terms, except
as limited by bankruptcy, insolvency, or other similar laws of general
application relating to or affecting the enforcement of creditors’ rights
generally and subject to general principles of equity.

(v) Ownership and Transfer of Exchange Note. Immediately preceding its sale of
the Exchange Note to the Buyer, the Seller was the owner of the Exchange Note,
free and clear of any Adverse Claim, and after such sale of the Exchange Note to
the Buyer, the Buyer shall be entitled to all of the rights and benefits of a
holder of an Exchange Note under the Collateral Agency Agreement and the
Exchange Note Supplement.

(vi) Applicable Law. Each of the Seller and the Titling Trust is in compliance
with all Applicable Laws, the failure to comply with which would have a material
adverse effect.

(vii) Litigation. There are no actions, suits or proceedings pending or, to the
knowledge of the Seller, threatened against the Seller before or by any
Governmental Authority that (i) question the validity or enforceability of this
Agreement or adversely affect the ability of the Seller to perform its
obligations hereunder or (ii) individually or in the aggregate would have a
material adverse effect. Neither the Seller nor the Titling Trust is in default
with respect to any orders of any Governmental Authority, the default under
which individually or in the aggregate would have a material adverse effect.

(viii) Status of Seller. The Seller is not an “investment company” within the
meaning of the Investment Company Act of 1940, as amended. The Seller is not
subject to regulation as a “holding company”, an “affiliate” of a “holding
company”, or a “subsidiary company” of a “holding company”, within the meaning
of the Public Utility Holding Company Act of 1935, as amended.

 

3



--------------------------------------------------------------------------------

(ix) Status of Titling Trust. The Titling Trust is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended. The
Titling Trust is not subject to regulation as a “holding company”, an
“affiliate” of a “holding company”, or a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.

The representations and warranties set forth in this Section 2.3(a) shall speak
only as of the date hereof and shall survive the sale of the Exchange Note
hereunder.

(b) The Seller hereby represents and warrants to the Buyer with respect to each
Transaction Unit on the Closing Date that, as of the Cut-Off Date or the Closing
Date, as applicable, (i) each Closed-End Lease included in the 2013-A Reference
Pool complies with all requirements of Applicable Law in all material respects,
(ii) that the information relating to each Transaction Unit set forth on
Schedule 1 of the Exchange Note Supplement is true and correct in all material
respects, and (iii) that as of the Cut-Off Date each Closed-End Lease with
respect to a Transaction Unit allocated to the 2013-A Reference Pool was an
Eligible Lease. This Section 2.3(b) shall survive the allocation of the
Transaction Units to the 2013-A Reference Pool.

(c) Upon discovery by the Buyer or the Seller of a breach of the representations
and warranties set forth in Section 2.3(b) at the time such representations and
warranties were made which materially and adversely affects the interests of the
Issuing Entity, in its indirect capacity as the Exchange Noteholder, in any
Transaction Unit, the party discovering such breach shall give prompt written
notice thereof to the other parties. If the Seller does not correct or cure such
breach prior to the end of the Collection Period after the date that the Seller
was notified of such breach, then the Seller shall direct the Closed-End
Administrative Agent and the Servicer to reallocate the noncompliant Closed-End
Units from the 2013-A Reference Pool to the Warehouse Facility Pool on the
Closed-End Exchange Note Payment Date following the end of such Closed-End EN
Collection Period. In consideration for such reallocation, the Seller shall be
required to deposit an amount equal to the Securitization Value of such
noncompliant Closed-End Units into the Exchange Note Collection Account as of
the end of the Closed-End EN Collection Period preceding such Closed-End
Exchange Note Payment Date prior to 11 a.m., New York City time, on the Business
Day preceding such Closed-End Exchange Note Payment Date, in order for the
Closed-End Administrative Agent to apply such amount to the payment of principal
of the Exchange Note. It is understood and agreed that the obligation of the
Seller to deposit such amount (the “Repurchase Payment”) relating to the
Closed-End Lease as to which such a breach has occurred and is continuing as
described above shall constitute the sole remedy respecting such breach
available to the Buyer.

(d) Perfection Representations. The representations, warranties and covenants
set forth on Schedule I hereto shall be a part of this Agreement for all
purposes. Notwithstanding any other provision of this Agreement or any other
Transaction Document, the perfection representations contained in Schedule I
shall be continuing, and remain in full force and effect until such time as all
obligations under the Indenture have been finally and fully paid and performed.
The parties to this Agreement: (i) shall not waive any of the perfection
representations contained in Schedule I; (ii) shall provide the Rating Agencies
with prompt written notice of any breach of perfection representations contained
in Schedule I and (iii) shall not waive a breach of any of the perfection
representations contained in Schedule I.

 

4



--------------------------------------------------------------------------------

Section 2.4 Protection of Title.

(a) Filings. The Seller shall file such financing statements and cause to be
filed such continuation and other statements, all in such manner and in such
places as may be required by law fully to preserve, maintain and protect the
interest of the Buyer under this Agreement in the Exchange Note. The Seller
shall deliver (or cause to be delivered) to the Buyer file-stamped copies of, or
filing receipts for, any document filed as provided above, as soon as available
following such filing.

(b) Name Change. The Seller shall not change its name, identity or corporate
structure in any manner that would, could, or might make any financing statement
or continuation statement filed by the Seller in accordance with Section 2.4(a)
“seriously misleading” within the meaning of Section 9-506, 9-507 and 9-508 of
the UCC, unless it shall have given the Buyer at least 30 days’ prior written
notice thereof and shall have taken all action prior to making such change (or
shall have made arrangements to take such action substantially simultaneously
with such change, if it is not possible to take such action in advance)
reasonably necessary or advisable in the opinion of the Buyer to amend all
previously filed financing statements or continuation statements described in
Section 2.4(a).

(c) Sales Tax. All sales, property, use, transfer or other similar taxes due and
payable upon the purchase of the Exchange Note by the Buyer will be paid or
provided for by the Seller.

(d) Executive Office; Maintenance of Offices. The Seller shall give the Buyer at
least 10 days’ prior written notice of any change of location of the Seller for
purposes of Section 9-307 of the UCC and shall have taken all action prior to
making such change (or shall have made arrangements to take such action
substantially simultaneously with such change, if it is not possible to take
such action in advance) reasonably necessary or advisable in the opinion of the
Buyer to amend all previously filed financing statements or continuation
statements described in Section 2.4(a). The Seller shall at all times maintain
each office from which it services Titling Trust Assets and its principal
executive office within the United States of America.

Section 2.5 Other Adverse Claims or Interests. Except for the conveyances and
grants of security interests pursuant to this Agreement and the other
Transaction Documents, the Seller shall not sell, pledge, assign or transfer the
Exchange Note to any other Person, or grant, create, incur, assume or suffer to
exist any Adverse Claim on any interest therein, and the Seller shall defend the
right, title and interest of the Buyer in, to and under the Exchange Note
against all claims of third parties claiming through or under the Seller.

ARTICLE III

MISCELLANEOUS

Section 3.1 Transfers Intended as Sale; Security Interest.

(a) Each of the parties hereto expressly intends and agrees that the transfers
contemplated and effected under this Agreement are complete and absolute sale
and contribution rather than pledges or assignments of only a security interest
and shall be given effect as such for all purposes. The sale and contribution of
the Exchange Note shall be reflected on the Seller’s

 

5



--------------------------------------------------------------------------------

balance sheet and other financial statements as a sale and contribution of
assets by the Seller. The sales and contributions by the Seller of the Exchange
Note shall be without recourse to, or representation or warranty (express or
implied) by, the Seller, except as otherwise specifically provided herein. The
limited rights of recourse specified herein against the Seller are intended to
provide a remedy for breach of representations and warranties relating to the
condition of the property sold, rather than to the collectibility of underlying
indebtedness, and therefore are intended to be consistent with warranties
ordinarily given by a seller of goods under Article 2 of the UCC.

(b) Notwithstanding the foregoing, in the event that the Exchange Note is held
to be property of the Seller, or if for any reason this Agreement is held or
deemed to create a security interest in the Exchange Note, then it is intended
that:

(i) This Agreement shall be deemed to be a security agreement within the meaning
of Articles 8 and 9 of the New York UCC and the UCC of any other applicable
jurisdiction;

(ii) The conveyance provided for in Section 2.1 shall be deemed to be a grant by
the Seller to the Buyer of a security interest in all of its right (including
the power to convey title thereto), title and interest, whether now owned or
hereafter acquired, in and to the Exchange Note, to secure the performance of
the obligations of the Seller hereunder;

(iii) The possession by the Buyer or its agent of the Exchange Note shall be
deemed to be “possession by the secured party” or possession by the purchaser or
a person designated by such purchaser, for purposes of perfecting the security
interest pursuant to the New York UCC and the UCC of any other applicable
jurisdiction; and

(iv) Notifications to persons holding such property, and acknowledgments,
receipts or confirmations from persons holding such property, shall be deemed to
be notifications to, or acknowledgments, receipts or confirmations from, bailees
or agents (as applicable) of the Buyer for the purpose of perfecting such
security interest under applicable law.

Section 3.2 Specific Performance. Either party may enforce specific performance
of this Agreement.

Section 3.3 Notices, Etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail, postage prepaid, or by facsimile, to the intended party at the address or
facsimile number of such party set forth under its name on the signature pages
hereof or at such other address or facsimile number as shall be designated by
such party in a written notice to the other parties hereto. All such notices and
communications shall be effective (a) if personally delivered when received,
(b) if sent by certified mail, three Business Days after having been deposited
in the mail, postage prepaid, (c) if sent by overnight courier, one Business Day
after having been given to such courier, and (d) if transmitted by facsimile,
when sent, receipt confirmed by telephone or electronic means.

 

6



--------------------------------------------------------------------------------

Section 3.4 Choice of Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL, SUBSTANTIVE LAWS OF THE STATE OF NEW YORK WITHOUT
REFERENCE TO THE RULES THEREOF RELATING TO CONFLICTS OF LAW AND THE OBLIGATIONS,
RIGHTS AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE
WITH SUCH LAWS.

Section 3.5 Counterparts. This Agreement may be executed in any number of
counterparts, each of which so executed shall be deemed to be an original, but
all of such counterparts shall together constitute but one and the same
instrument.

Section 3.6 Amendment.

(a) Any term or provision of this Agreement may be amended by the parties hereto
without the consent of the Indenture Trustee, any Noteholder, the Issuing Entity
or the Owner Trustee; provided that (i) any amendment that materially and
adversely affects the interests of the Noteholders shall require the consent of
Noteholders evidencing not less than a majority of the aggregate outstanding
principal amount of the Outstanding Notes, voting as a single class, and
(ii) any amendment that materially and adversely affects the interests of the
Certificateholders, the Indenture Trustee or the Owner Trustee shall require the
prior written consent of the Persons whose interests are materially and
adversely affected. An amendment shall be deemed not to materially and adversely
affect the interests of the Noteholders if the Rating Agency Condition is
satisfied with respect to such amendment. The consent of the Certificateholders,
the Indenture Trustee or the Owner Trustee shall be deemed to have been given if
the Servicer does not receive a written objection from such Person within 10
Business Days after a written request for such consent shall have been given.

(b) Notwithstanding the foregoing, no amendment shall (i) reduce the interest
rate or principal amount of any Note, or delay the Final Scheduled Payment Date
of any Note without the consent of the Holder of such Note, or (ii) reduce the
percentage of the aggregate outstanding principal amount of the Outstanding
Notes, the Holders of which are required to consent to any matter without the
consent of the Holders of at least the percentage of the aggregate outstanding
principal amount of the Outstanding Notes which were required to consent to such
matter before giving effect to such amendment.

(c) Notwithstanding anything herein to the contrary, any term or provision of
this Agreement may be amended by the parties hereto without the consent of any
of the Noteholders or any other Person to add, modify or eliminate any
provisions as may be necessary or advisable in order to comply with or obtain
more favorable treatment under or with respect to any law or regulation or any
accounting rule or principle (whether now or in the future in effect); it being
a condition to any such amendment that the Rating Agency Condition shall have
been satisfied.

(d) It shall not be necessary for the consent of any Person pursuant to this
Section for such Person to approve the particular form of any proposed
amendment, but it shall be sufficient if such Person consents to the substance
thereof.

 

7



--------------------------------------------------------------------------------

(e) Prior to the execution of any amendment to this Agreement, the Buyer shall
provide each Rating Agency with written notice of the substance of such
amendment. No later than 10 Business Days after the execution of any amendment
to this Agreement, the Buyer shall furnish a copy of such amendment to each
Rating Agency, the Issuing Entity, the Owner Trustee and the Indenture Trustee.

(f) Prior to the execution of any amendment to this Agreement, the Owner Trustee
and the Indenture Trustee shall be entitled to receive and conclusively rely
upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and that all conditions precedent to
the execution and delivery of such amendment have been satisfied.

Section 3.7 Waivers. No failure or delay on the part of the Buyer, the Servicer,
the Seller, the Issuing Entity or the Indenture Trustee in exercising any power
or right hereunder (to the extent such Person has any power or right hereunder)
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No notice to or demand on the Buyer or the
Seller in any case shall entitle it to any notice or demand in similar or other
circumstances. No waiver or approval by the Buyer under this Agreement shall,
except as may otherwise be stated in such waiver or approval, be applicable to
subsequent transactions. No waiver or approval under this Agreement shall
require any similar or dissimilar waiver or approval thereafter to be granted
hereunder.

Section 3.8 Entire Agreement. The Transaction Documents contain a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter thereof and shall constitute the entire agreement among
the parties hereto with respect to the subject matter thereof, superseding all
prior oral or written understandings. There are no unwritten agreements among
the parties.

Section 3.9 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall be for any reason
whatsoever held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement.

Section 3.10 Binding Effect; Assignability. This Agreement shall be binding upon
and inure to the benefit of the Buyer and the Seller and their respective
successors and permitted assigns. The Seller may not assign any of its rights
hereunder or any interest herein without the prior written consent of the Buyer,
except as otherwise herein specifically provided. This Agreement shall create
and constitute the continuing obligations of the parties hereto in accordance
with its terms, and shall remain in full force and effect until such time as the
parties hereto shall agree.

Section 3.11 Acknowledgment and Agreement. By execution below, the Seller
expressly acknowledges and consents to the sale of the Exchange Note and the
assignment of all rights and obligations of the Seller related thereto by the
Buyer to the Issuing Entity pursuant to the Exchange Note Transfer Agreement and
the mortgage, pledge, assignment and grant of a

 

8



--------------------------------------------------------------------------------

security interest in the Exchange Note by the Issuing Entity to the Indenture
Trustee pursuant to the Indenture for the benefit of the Noteholders. In
addition, the Seller hereby acknowledges and agrees that for so long as the
Notes are outstanding, the Indenture Trustee will have the right to exercise all
powers, privileges and claims of the Buyer under this Agreement.

Section 3.12 No Waiver; Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law.

Section 3.13 Nonpetition Covenant. With respect to each Bankruptcy Remote Party,
each party hereto agrees that, prior to the date which is one year and one day
after payment in full of all obligations under each Financing (i) no party
hereto shall authorize such Bankruptcy Remote Party to commence a voluntary
winding-up or other voluntary case or other proceeding seeking liquidation,
reorganization or other relief with respect to such Bankruptcy Remote Party or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect in any jurisdiction or seeking the appointment of an administrator, a
trustee, receiver, liquidator, custodian or other similar official with respect
to such Bankruptcy Remote Party or any substantial part of its property or to
consent to any such relief or to the appointment of or taking possession by any
such official in an involuntary case or other proceeding commenced against such
Bankruptcy Remote Party, or to make a general assignment for the benefit of any
party hereto or any other creditor of such Bankruptcy Remote Party, and
(ii) none of the parties hereto shall commence or join with any other Person in
commencing any proceeding against such Bankruptcy Remote Party under any
bankruptcy, reorganization, liquidation or insolvency law or statute now or
hereafter in effect in any jurisdiction. Each of the parties hereto agrees that,
prior to the date which is one year and one day after the payment in full of all
obligations under each Financing, it will not institute against, or join any
other Person in instituting against, any Bankruptcy Remote Party an action in
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
or similar proceeding under the laws of the United States or any State of the
United States.

Section 3.14 Each Exchange Note Separate; Assignees of Exchange Note. Each party
hereto acknowledges and agrees (and each holder or pledgee of the Exchange Note,
by virtue of its acceptance of such Exchange Note or pledge thereof acknowledges
and agrees) that (a) the Closed-End Collateral Specified Interest is a separate
series of the Titling Trust as provided in Section 3806(b)(2) of Chapter 38 of
Title 12 of the Delaware Code, 12 Del. Code Section 3801 et seq., (b) the debts,
liabilities, obligations and expenses incurred, contracted for or otherwise
existing with respect to (i) the Exchange Note or the related 2013-A Reference
Pool shall be enforceable against such Reference Pool only and not against any
Other Reference Pool or the Warehouse Facility Pool and (ii) any Other Exchange
Note, any Other Reference Pool, or the Warehouse Facility Pool shall be
enforceable against such Other Exchange Note, Other Reference Pools, or the
Warehouse Facility Pool only, as applicable, and not against the Exchange Note
or any Closed-End Units included in the 2013-A Reference Pool, (c) except to the
extent required by law, the Closed-End Units included in the Warehouse Facility
Pool or Closed-End Units included in any Other Reference Pool with respect to
any Other Exchange Note (other than the Exchange Note transferred hereunder
which is related to the 2013-A Reference Pool) shall not be subject to the
claims, debts, liabilities, expenses or obligations arising from or with respect
to the Exchange Note in respect of such claim, (d) no creditor or holder of a
claim relating to (i) the Exchange Note or the related 2013-A Reference Pool
shall be

 

9



--------------------------------------------------------------------------------

entitled to maintain any action against or recover any assets allocated to any
Other Reference Pool, the Warehouse Facility Pool or any Other Exchange Note or
the assets allocated thereto (except to the extent of Closed-End Exchange
Amounts available to such Persons on a fully subordinated basis), and (ii) any
Other Reference Pool, the Warehouse Facility Pool or any Other Exchange Note
other than the Exchange Note related to the 2013-A Reference Pool shall be
entitled to maintain any action against or recover any assets allocated to the
2013-A Reference Pool, and (e) any purchaser, assignee or pledgee of an interest
in the 2013-A Reference Pool or, the Exchange Note, must, prior to or
contemporaneously with the grant of any such assignment, pledge or security
interest, (i) give to the Titling Trust a non-petition covenant substantially
similar to that set forth in Section 11.10 of the Titling Trust Agreement, and
(ii) execute an agreement for the benefit of each holder, assignee or pledgee
from time to time of any Other Exchange Note to release all claims to the assets
of the Titling Trust allocated to the Warehouse Facility Pool and each Other
Reference Pool and, in the event that such release is not given effect, to fully
subordinate all claims it may be deemed to have against the assets of the
Titling Trust allocated to the Warehouse Facility Pool and each Other Reference
Pool. Pursuant to Section 3.1(a) of the Intercreditor Agreement, on the date
hereof, each party hereto shall enter into a Joinder Agreement to the
Intercreditor Agreement as a new Interest Holder, and shall deliver an executed
copy of such Joinder Agreement to each party to the Intercreditor Agreement.

Section 3.15 Submission to Jurisdiction; Waiver of Jury Trial. Each of the
parties hereto hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement or any documents executed and delivered in connection
herewith, or for recognition and enforcement of any judgment in respect thereof,
to the nonexclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New York
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person at its
address determined in accordance with Section 3.3 of this Agreement;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) to the extent permitted by applicable law, waives all right of trial by jury
in any action, proceeding or counterclaim based on, or arising out of, under or
in connection with this Agreement, any other Transaction Document, or any matter
arising hereunder or thereunder.

[Signature Page Follows]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

AUTO LEASE FINANCE LLC By:  

/s/ Charles M. Einhorn

Name:   Charles M. Einhorn Title:   Assistant Treasurer Address:

190 Jim Moran Blvd.

Deerfield Beach, Florida 33442

Telephone: (954) 429-2900

Telecopy: (954) 429-2685

 

WORLD OMNI AUTO LEASING LLC By:  

/s/ Charles M. Einhorn

Name:   Charles M. Einhorn Title:   Assistant Treasurer Address:

190 Jim Moran Blvd.

Deerfield Beach, Florida 33442

Telephone: (954) 429-2900

Telecopy: (954) 429-2685



--------------------------------------------------------------------------------

SCHEDULE I

PERFECTION REPRESENTATIONS, WARRANTIES AND COVENANTS

In addition to the representations, warranties and covenants contained in the
Exchange Note Sale Agreement, the Seller hereby represents, warrants, and
covenants to the Buyer as follows on the Closing Date:

1. The Exchange Note Sale Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Exchange Note in favor of the
Buyer, which security interest is prior to all other Adverse Claims and is
enforceable as such as against creditors of and purchasers from the Seller.

2. The Exchange Note constitutes a “general intangible,” “instrument,”
“certificated security,” or “tangible chattel paper,” within the meaning of the
applicable UCC.

3. The Seller owns and has good and marketable title to the Exchange Note free
and clear of any Adverse Claim, claim or encumbrance of any Person, excepting
only liens for taxes, assessments or similar governmental charges or levies
incurred in the ordinary course of business that are not yet due and payable or
as to which any applicable grace period shall not have expired, or that are
being contested in good faith by proper proceedings and for which adequate
reserves have been established, but only so long as foreclosure with respect to
such a lien is not imminent and the use and value of the property to which the
Adverse Claim attaches is not impaired during the pendency of such proceeding.

4. The Seller has received all consents and approvals to the sale of the
Exchange Note hereunder to the Buyer required by the terms of the Exchange Note
to the extent that it constitutes an instrument or a payment intangible.

5. The Seller has received all consents and approvals required by the terms of
the Exchange Note, to the extent that it constitutes a securities entitlement,
certificated security or uncertificated security, to the transfer to the Buyer
of its interest and rights in the Exchange Note hereunder.

6. The Seller has caused or will have caused, within ten days after the
effective date of the Exchange Note Sale Agreement, the filing of all
appropriate financing statements in the proper filing office in the appropriate
jurisdictions under applicable law in order to perfect the sale of the Exchange
Note from the Seller to the Buyer and the security interest in the Exchange Note
granted to the Buyer hereunder.

7. To the extent that the Exchange Note constitutes an instrument or tangible
chattel paper, all original executed copies of each such instrument or tangible
chattel paper have been delivered to the Buyer.

8. Other than the transfer of the Exchange Note from the Seller to the Buyer
under the Exchange Note Sale Agreement and from the Buyer to the Issuing Entity
under the Exchange Note Transfer Agreement and the security interest granted to
the Indenture Trustee pursuant to

 

Sch I-1



--------------------------------------------------------------------------------

the Indenture, the Seller has not pledged, assigned, sold, granted a security
interest in, or otherwise conveyed the Exchange Note. The Seller has not
authorized the filing of, nor is aware of, any financing statements against the
Seller that include a description of collateral covering the Exchange Note other
than any financing statement relating to any security interest granted pursuant
to the Transaction Documents or that has been terminated.

9. No instrument or tangible chattel paper that constitutes or evidences the
Exchange Note has any marks or notations indicating that it has been pledged,
assigned or otherwise conveyed to any Person other than the Indenture Trustee.

 

Sch. I-2